DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/24/2022 has been entered.

Response to Amendment
This office action is responsive to the amendment filed on 06/24/2022.  As directed by the amendment: claim 1 has been amended, no additional claims have been cancelled and no new claims have been added. Thus, claims 1-3 are presently pending in this application, and currently examined in the Office Action.

Examiner’s Notes
It is to be noted that in device/apparatus claims only the claimed structure of the final device bears patentable weight, and intended use/functional language is considered to the extent that it further defines the claimed structure of the final device. 
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant(s). Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant(s) fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Epstein et al. (US PG Pub. 2017/0231742), hereinafter Epstein, in view of Stigall et al. (US PG Pub. 2014/0058251), hereinafter Stigall, and Losordo et al. (US PG Pub. 2018/0064454), hereinafter Losordo.
Regarding claims 1-3, Epstein discloses a stent (102), illustrated in Figures 4 and 6, comprising a strut (114) provided with at least one protrusion (148); and an opaque member (150) that is provided along a longitudinal direction of the protrusion (148) to cover the protrusion, the opaque member (150) being highly opaque to radiation, and being fixed to protrusion (148) in a coil form with an adhesive ([0102] & [0103], Lines 4-6), wherein the at least one protrusion comprises a base end (BE) of the protrusion being provided on, and having an outer surface (OS) opposite to, a surface (S) of the strut (144), the outer surface (OS) protrudes convexly outwardly from an extended line (EL) of an outer surface (OSP) of the protrusion (148) along the longitudinal direction, illustrated in Figure 5 and modified figure 5, below; but does not specifically disclose the at least one protrusion comprises a pair of protrusions having tips facing each other with a distance between the tips, and that the opaque member has a dense area and a pair of sparse areas, wherein the spacing ratio of the sparse areas is higher than the spacing ratio of the dense area; and the pair of sparse areas cover each pair of protrusions, and the dense area is between the pair of sparse areas/distal to one of the sparse areas. 

    PNG
    media_image1.png
    281
    511
    media_image1.png
    Greyscale

	However, Stigall teaches a vascular device, in the same field of endeavor, comprising an opaque member (120) having a pair of sparse areas (160) and a dense area (155), between the pair of sparse areas (160)/distal to one of the sparse areas, wherein the spacing ratio of the sparse areas (160) is higher than the spacing ratio of the dense area (155), illustrated in Figure 2 (Stigall: [0039], Lines 7-10 & [0042], Lines 1-7); the opaque member coil having dense and sparse areas allow for visualization without compromising flexibility and maneuverability, while also provide for regions of varying radiopacity (Stigall: [0032], Lines 12-19).  Furthermore, Losordo teaches a vascular device (100), in the same field of endeavor, comprising struts (102/104/106/118) provided with a protrusion (122), including a pair of protrusions (SA) having tips facing each other with a distance (D) between the tips, and an opaque member/radiopaque marker coil provided along the protrusion (122), illustrated in Figures 2, 5 and modified figure 5, below; the protrusion/pair of protrusions provides a mechanical structure to securely mount the radiopaque marker coils while maintaining a smooth transition between the radiopaque marker coils and the struts when the device is compressed for delivery (Losordo: [0048]).

    PNG
    media_image2.png
    390
    514
    media_image2.png
    Greyscale

	In view of the teachings of Stigall and Losordo, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention for the coiled opaque member, of the stent of Epstein, to have a pair of sparse areas and a dense area, between the pair of sparse areas/distal to one of the sparse areas, wherein the spacing ratio of the sparse areas is higher than the spacing ratio of the dense area, in order to allow for visualization without compromising flexibility and maneuverability, while also provide for regions of varying radiopacity, as taught by Stigall.  It would further have been obvious to one having ordinary skill in the art before the effective filing date of the invention for the at least one protrusion, of the stent of Epstein in view of Stigall, to include a pair of protrusions having tips facing each other with a distance between the tips, as taught by Losordo; the opaque member being arranged such that each of the pair of sparse areas covers each of the pair of protrusions and the dense area is located between the sparse areas, as taught by Stigall (Figure 2 of Stigall illustrates a dense area 155 located between sparse areas 160); in order to provide mechanical structure(s) to securely mount the coiled opaque member(s) while maintaining a smooth transition between the coiled opaque member(s) and the struts, of the stent of Epstein in view of Stigall, when the stent is compressed for delivery, as taught by Losordo.  

Response to Arguments
Applicant's arguments filed 06/24/2022 have been fully considered but they are not persuasive.  Applicant argues the rejection of independent claim1 as being unpatentable over the prior art of Epstein in view of Stigall and Losordo, stating that Epstein does not teach the newly added limitation of, the outer surface of the base end, of the protrusion, protruding “convexly outwardly from an extended line of an outer surface of the protrusion along the longitudinal direction”; and includes an annotation to Figure 5 of Epstein in an attempt to show such.  Examiner respectfully disagrees with Applicant’s assertion.  As illustrated above, in the rejection section, in modified figure 5 of Epstein, the outer surface (OS) of the base end (BE) of the protrusion (148) protrudes convexly outwardly from an extended line (EL) of an outer surface (OSP) of the protrusion (148) along the longitudinal direction.  It is to be noted that the extension line illustrated in Applicant’s response in annotated figure 5 is not actually considered to be extending on the outer surface of the protrusion “along the longitudinal direction”, i.e. the direction/plane that is parallel to strut(s) 114, instead the line seems to be at an oblique angle to the longitudinal direction.  Furthermore, the term “an outer surface” could encompass any surface portion of the curved outer surface of the protrusion (such as the example of the protrusion illustrated in Figure 5 of Epstein) from which the extension line can extend along the longitudinal direction, as illustrated in modified figure 5, above.  Moreover, Epstein also discloses the protrusion (148) does not necessarily have to have curved surfaces (106 and/or 162), stating one or both of those surfaces could be straight (Epstein: [0100], Lines 3-5); thus, further showing an embodiment where the above mentioned parameter, i.e. the outer surface of the base end of the protrusion protruding convexly outwardly from an extended line of an outer surface of the protrusion along the longitudinal direction”, is clearly taught/met.  Additionally, it is further to be noted, that neither the claim, nor the originally filed specification, gave any reason/benefit for, or critically to, the parameter of the outer surface, of the base end of the protrusion, having a shape/form such that it “protrudes convexly outwardly from an extended line of an outer surface of the protrusion along the longitudinal direction”, as opposed to having any other shape/form; and can thus be considered an obvious matter of design choice to make the protrusion/the outer surface of the base of the protrusion of whatever shape/form is desired or expedient, since a change in shape/form is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results (see MPEP 2144.04).  Hence, the rejection of independent claim 1 as being unpatentable over the prior art of Epstein in view of Stigall and Losordo is deemed to be proper since all the structural limitations of the final device/stent are taught, and/or obvious, by the combination of the above mentioned prior art; and therefore, the rejection stands.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DINAH BARIA whose telephone number is (571)270-1973. The examiner can normally be reached Monday - Thursday 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 408-918-7557. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DINAH BARIA/Primary Examiner, Art Unit 3774